DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 06/04/2020 has been entered. Claims 7, 18, and 20 are cancelled. Claims 1-6, 8-17, 19, and 21-24 are pending in this instant application and are currently under examination.   

Priority
This application is a 371 of PCT/US2018/066631 filed on 12/20/2018, which claims benefit of US Provisional Application No. 62/613,168 filed on 01/03/2018.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 06/04/2020 and 07/28/2021 have been considered.

Claim Objections
Claims 1-6, 8-11, 15, 19, 23, and 24 are objected to because of the following informalities: In claim 1, change the incorrect recitation “substituted” (4th line from the bottom of page 3; lines 8, 12, and 19 on page 4; line 2 on page 4) to “modified”, because the current recitation means replacement of entire group; and insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (3rd line from the bottom of page 3; lines 9, 13, 18, and 20 on page 4) to comply with Markush group format. In claims 2-6, delete the excessive recitation “or a pharmaceutically acceptable salt thereof” (lines 1 to 2 of claims 2, 3, 5, and 6; line 1 of claim 4) because the compound claim 1 encompasses the recited salt thereof; also in claim 3, change the incorrect recitation “substituted as set forth” (line 1 on page 6) to “modified as set forth”; in claim 4, change the incorrect recitation “RA is and 
    PNG
    media_image1.png
    68
    342
    media_image1.png
    Greyscale
 is optionally substituted as” (line 2 of claim 4) to “RA is 
    PNG
    media_image1.png
    68
    342
    media_image1.png
    Greyscale
 and optionally modified as”; and in claim 5, change the incorrect recitation “substituted with” (lines 3 and 5 of claim 5)  to “modified with”, because the current recitation means replacement of entire group, and insert the missing phrase “the group consisting of” immediately after the recitation “selected from” (lines 4 and 6 of claim 5) to comply with Markush group format. In claim 8, change the incorrect recitation “of claim I having the structure” (line 1) to “claim 1, wherein the compound has the structure”. In claim 9, delete the excessive recitation “, or a pharmaceutically acceptable salt thereof,” (lines 2 to 3) because the recitation has been encompassed by claim 1. In claim 10, change the incorrect recitation “claim 9, which further” (line 2) to “claim 9, wherein the composition further”. In claim 11, change the incorrect recitation “claim 10 which further” (line 1) to “claim 10, wherein the composition further”. In claim 15, delete the extra period “.” at the end of the claim. In claims 19 and 23, change the incorrect recitation “infection which comprises” (line 1 of claim 19 and 23) to “infection, the method comprises”; delete the excessive recitation “or a pharmaceutically acceptable salt thereof,” (lines 3 to 4 of claims 19 and 23); also in claim 23, insert the phrase “each of” right before the recitation “imipenem” (line 4). In claim 24, change the incorrect recitation “is due to” (line 2) to “is caused by”. Appropriate correction is required.

Claims 1 and 2 are objected to because they include reference characters which are not enclosed within parentheses. Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). Applicant is advised to change the symbol “ I ” (next to the chemical structure of Formula I) and “ IA ” (next to the chemical structure of Formula IA) to “ (I) ” and “ (IV) ”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 8-17, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 5, 6, 9, 17, 23, and 24 depend from or rely on claim 1 compound.
Claims 1, 3, 4, 8, 10-16, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “RA2 is a five or six-membered heterocyclenyl ring”, in which the heterocyclenyl ring is defined as “a 5- or 6-membered, non-aromatic monocyclic ring containing at least one N atom as a ring member and at least one double bond” (p. 16/75, lines 9-11). However, the 
    PNG
    media_image1.png
    68
    342
    media_image1.png
    Greyscale
(claims 3, 4, and 8), for example, does not contain any double bond corresponding to 6-membered RA2. Claims 10 and 19 recite “further comprises an effective amount of a beta-lactam antibiotic” (claim 10) or “in combination with a beta-lactam antibiotic” (claim 19), which is confusing because the compound of claim 1 is already a beta-lactam antibiotic. Claim 11 recites “further comprises an effective amount of one or more beta-lactamase inhibitor compound”, which is confusing because the compound of claim 1 is already a beta-lactamase . 
Taken together, Applicant is advised to insert the phrase “or heterocycloalkyl” immediately after the recitation “heterocyclenyl” (8th line from the bottom of page 3); to change the recitation “a beta-lactam” (line 2 of claim 10; line 4 of claim 19) to “an additional beta-lactam”; to insert the word “other” immediately before the recitation “beta-lactamase” (line 2 of claim 11; lines 1 to 2 of claims 12-14); to insert the word “additional” immediately before the recitation “beta-lactam” (line 3 of claim 13; claim 2 of claims 15, 16, 21, and 22. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1 .56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO 2016/210215, published on December 29, 2016, hereinafter referred to as Bennett ‘215, also listed in IDS filed on 06/04/2020) in view of Mandal et al. (US 2016/0333021, published on November 17, 2016, hereinafter referred to as Mandal ‘021).
With regard to structural limitations “a compound of Formula I: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, RA is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (or 
    PNG
    media_image4.png
    200
    368
    media_image4.png
    Greyscale
; or 
    PNG
    media_image1.png
    68
    342
    media_image1.png
    Greyscale
); R1 is -NRa-C1-C6alkyl or -NRa-(CH2)n-HetB1; Ra is H or -C1-C6 alkyl; HetB 1 is a 4-6 membered monocyclic, heterocycloalkyl ring with 1 or 2 heteroatom; n is independently 0, 1, or 2 (or 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
; or 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
; or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
; 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
)” (claims 1-6), “the compound has the structure:
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, or 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
” (claim 8), “a pharmaceutical composition which comprises a compound according to claim 1 and a pharmaceutically acceptable carrier (or further comprising an effective amount of an additional beta-lactam antibiotic (or ceftolozane; or imipenem), further comprising an effective amount of one or more other beta-lactamase inhibitor compounds (or tazobactam; or relebactam), and further comprising cilastatin” (claims 9-17), “a method for treating a bacterial infection (or caused by Pseudomonas spp., Klebsiella spp., Enterobacter spp., or Escherichi spp.), the method comprises administering to a subject in need of such treatment a therapeutically effective amount of a compound according to claim 1 in combination with an additional beta-lactam antibiotic (or imipenem)” (claims 19, 21, 22, and 24), and “a method for treating a bacterial infection, the method comprises administering to a subject in need of such treatment a therapeutically effective amount of a compound according to claim 1 and a therapeutically effective amount of each of imipenem, cilastatin, and relebactam” (claim 23):
Bennett ‘215 disclosed a metallo-ß-lactamase inhibitor includes a compound of Formula IA: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, RA is AryA1, C4-C6cycloalkyl, or C4-C6cycloalkenyl; AryA1 is an aromatic ring system, selected from a 8- to 10-membered bicyclic ring with 1, 2, 3 or 4 heteroatom ring atoms selected from N, O and S. "Aromatic ring system" means monocyclic, bicyclic or tricyclic aromatic ring or The term may be used to describe a carbocyclic ring fused to an aryl group. For example, a heteromonocyclic ring is fused through two ring atoms to a phenyl or 5-6-membered heteroaryl containing 1, 2, or 3 heteroatoms selected from N, O, and S. In the case of a heteromonocyclic ring containing one or more N atoms, the N can be in the form of quaternary amine (page 18/455, lines 10-16; page 19/455, lines 10-12; page 29/455, lines 22-29). Examples show Compound 140: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
; Compound 282: 
    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
 ; Compound 284: 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
; Compound 291: 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
; Compound 359: 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
; Compound 361: 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
; Compound 384: 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
; Compound 386: 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
 ; and Compound 418: 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
(page 159/455; page A pharmaceutical composition comprising an effective amount of a compound of Formula IA or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier, or further comprising an effective amount of a ß-lactam antibiotic and optionally further comprising an effective amount of a compound which is a class A, C, and/or D ß-lactamase inhibitor. The ß-lactam antibiotic is imipenem, ceftazidime, or ceftolozane. The ß-lactamase inhibitor compound is relebactam or tazobactam. The pharmaceutical composition comprising an effective amount of a compound of Formula IA, further comprising effective amounts of a ß-lactam antibiotic, a renal dehydropeptidase (DHP) inhibitor, and optionally, a class A, C and D ß-lactamase inhibitor, wherein the ß-lactam antibiotic is imipenem, the DHP inhibitor is cilastatin or a pharmaceutically acceptable salt thereof, and the class A, C and D ß-lactamase inhibitor is relebactam. A method of treating a bacterial infection comprising administering to a subject in need of such treatment a therapeutically effective amount of a compound of Formula IA, in combination with effective amounts of a ß-lactam antibiotic and a DHP inhibitor, and optionally in combination with a class A, C and D ß-lactamase inhibitor, wherein the bacterial infection is caused by Pseudomonas spp., Klebsiella spp., Enterobacter spp., Escherichi spp., Morganella spp., Citrobacter spp., Serratia, spp. or Acintetobacter spp. (page 23/455, lines 7-25;page 24/455, lines 6-15;  page 25/455, lines 7-20). 
Bennett ‘215 did not explicitly disclose the limitation “RA is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (or 
    PNG
    media_image4.png
    200
    368
    media_image4.png
    Greyscale
; or 
    PNG
    media_image1.png
    68
    342
    media_image1.png
    Greyscale
)”, required by claims 1-6, 8-17, 19, and 21-24.
Mandal ‘021 disclosed compounds of metallo-ß-lactamase inhibitors suitable for use in combination with ß-lactam antibiotics and class A, C, and D ß-lactamase inhibitors for the treatment of bacterial infections. The compound is a compound of a formula below, or a pharmaceutically acceptable 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, wherein RA is AryA, which is an aromatic ring system selected from a 9- or 10-membered bicyclic ring with 1, 2 or 3 heteroatom ring atoms selected from N, S and O (page 4/405 to 7/405, [0084, 0175, 0177, and 0182]).  Examples show Compound 43: 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
; Compound 247: 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
; Compound 474: 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
; Compound 570: 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
; Compound 647: 
    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
; Compound 655: 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
; Compound 712: 
    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
; Compound 767: 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
(page 69/405; page 118/405; page 192/405; page 224/405; page 259/405; page 274/405; page 286/405). 
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the carbon-linked RA that contains 2 heteroatom N at various sites of aromatic ring system as taught by Bennett ‘215 with nitrogen-linked RA that contains 2 or 3 heteroatom N at various sites of aromatic ring system in view of Mandal ‘021 to prepare nitrogen-linked RA that contains 2 or 3 heteroatom N of claimed compound, composition, or method. One would have been motivated to do so because (a) Bennett ‘215 teaches that a metallo-ß-lactamase inhibitor includes a compound of Formula IA: 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
. RA is AryA1 and AryA1 is an aromatic ring system. "Aromatic ring system" may be used to describe a carbocyclic ring fused to an aryl group. For example, a heteromonocyclic ring is fused through two ring atoms to a phenyl or 5-6-membered heteroaryl containing 1, 2, or 3 heteroatoms selected from N. In the case of a heteromonocyclic ring containing one or more N atoms, the N can be in the form of quaternary amine, and (b) Mandal ‘021 teaches compounds of metallo-ß-lactamase inhibitors having a formula below or a pharmaceutically acceptable salt thereof: 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
 or 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, wherein RA is AryA, which is an aromatic ring system selected from a 9- or 10-membered bicyclic ring with 1, 2 or 3 heteroatom ring atoms selected from N. Specific examples include nitrogen-linked RA that contains 2 or 3 heteroatom N at various sites, which maintain the metallo-ß-lactamase inhibitor activity, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the carbon-linked RA that contains 2 heteroatom N at various sites of aromatic ring system as taught by Bennett ‘215 with nitrogen-linked RA that contains 2 or 3 heteroatom N at various sites of aromatic ring system in view of Mandal ‘021 to prepare nitrogen-linked RA that contains 2 or 3 heteroatom N of claimed compound, composition, or method, one would achieve Applicant’s claims 1-6, 8-17, 19, and 21-24. 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623